USDC IN/ND case 2:09-cr-00043-TLS-PRC document 755 filed 07/23/21 page 1 of 12


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

 UNITED STATES OF AMERICA

                       v.                              CAUSE NO.: 2:09-CR-43-2-TLS-PRC

 JOVAN DEMONT STEWART

                                    OPINION AND ORDER

       This matter is before the Court on Defendant Jovan Demont Stewart’s Motion for

Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A) [ECF No. 737] and his Motion to

Appoint Counsel Pursuant to 18 U.S.C. § 3006(A) for Compassionate Release [ECF No. 738].

For the reasons set forth below, the Defendant’s motions are DENIED.

                                        BACKGROUND

       On November 20, 2009, after a ten day trial, a jury returned a guilty verdict on Counts 1,

3, 6, 7–14, 18, 20, and 21 of the Superseding Indictment, which generally charged the Defendant

with conspiring to use and using force, fraud, and coercion to cause several individuals—

including minors as young as sixteen—to engage in prostitution. See ECF Nos. 35, 205. On

December 7, 2010, the Court sentenced the Defendant to 60 months imprisonment on Count 1,

120 months imprisonment on Counts 7, 9, 11, 13, 20, and 21, and life imprisonment on Counts 3,

6, 8, 10, 12, 14, and 18, all to run concurrently. See ECF No. 342. Further, the Court sentenced

the Defendant to a five-year term of supervised release on Counts 3, 6–14, 18, 20, and 21, and a

three-year term of supervised release on Count 1, all to run concurrently. See id.

       The Defendant has now filed a Motion for Compassionate Release [ECF No. 737] and a

Motion to Appoint Counsel [ECF No. 738]. The Court referred the Defendant’s motion to the

Federal Community Defenders Office, but the Federal Community Defenders Office filed a
USDC IN/ND case 2:09-cr-00043-TLS-PRC document 755 filed 07/23/21 page 2 of 12


Notice of Non-Representation. See ECF Nos. 739, 740. The Government has filed its Response

[ECF No. 742], and the Defendant has filed his Reply [ECF No. 746].

                                            ANALYSIS

       The Defendant asks the Court to modify his sentence pursuant to the compassionate

release provision of 18 U.S.C. § 3582(c)(1)(A), based on certain health risks associated with the

ongoing Covid-19 pandemic and his family circumstances. The Seventh Circuit has explained

that “[u]nder 18 U.S.C. § 3582(c)(1)(A), a court may release a prisoner for compassionate

reasons only if, after considering the factors set forth in section 3553(a), it finds extraordinary

and compelling reasons.” United States v. Saunders, 986 F.3d 1076, 1078 (7th Cir. 2021)

(internal quotation marks omitted). The Seventh Circuit has also clarified that “[b]ecause of the

importance of the § 3553(a) factors, courts are not compelled to release every prisoner with

extraordinary and compelling health concerns. Id. (citing United States v. Chambliss, 948 F.3d

691, 693 (5th Cir. 2020)). The § 3553(a) factors require the Court to consider:

       (1)     the nature and circumstances of the offense and the history and
               characteristics of the defendant;

       (2)     the need for the sentence imposed—

               (A)     to reflect the seriousness of the offense, to promote respect for the
                       law, and to provide just punishment for the offense;

               (B)     to afford adequate deterrence to criminal conduct;

               (C)     to protect the public from further crimes of the defendant; and

               (D)     to provide the defendant with needed educational or vocational
                       training, medical care, or other correctional treatment in the most
                       effective manner;

       (3)     the kinds of sentences available;

       (4)     the kinds of sentence and the sentencing range established for—



                                                   2
USDC IN/ND case 2:09-cr-00043-TLS-PRC document 755 filed 07/23/21 page 3 of 12


               (A)      the applicable category of offense committed by the applicable
                        category of defendant as set forth in the guidelines—

                      (i)      issued by the Sentencing Commission pursuant to section
                               944(a)(1) of title 28, United States Code, subject to any
                               amendments made to such guidelines by act of Congress
                               (regardless of whether such amendments have yet to be
                               incorporated by the Sentencing Commission into
                               amendments issued under section 994(p) of title 28); and

                     (ii)      that, except as provided in section 3742(g), are in effect on
                               the date the defendant is sentenced; or

               (B)      in the case of a violation of probation or supervised release, the
                        applicable guidelines or policy statements issued by the Sentencing
                        Commission pursuant to section 994(a)(3) of title 28, United States
                        Code, taking into account any amendments made to such
                        guidelines or policy statements by act of Congress (regardless of
                        whether such amendments have yet to be incorporated by the
                        Sentencing Commission into amendments issued under section
                        994(p) of title 28);

       (5)     any pertinent policy statement—

               (A)      issued by the Sentencing Commission pursuant to section
                        994(a)(2) of title 28, United States Code, subject to any
                        amendments made to such policy statement by act of Congress
                        (regardless of whether such amendments have yet to be
                        incorporated by the Sentencing Commission into amendments
                        issued under section 994(p) of title 28); and

               (B)      that, except as provided in section 3742(g), is in effect on the date
                        the defendant is sentenced.

       (6)     the need to avoid unwarranted sentence disparities among defendants with
               similar records who have been found guilty of similar conduct; and

       (7)     the need to provide restitution to any victims of the offense.

18 U.S.C § 3553(a).

       The Defendant claims that extraordinary and compelling reasons warrant his release.

Specifically, he argues that, because he is African American, is morbidly obese, has a bad

kidney, and has contracted and recovered from Covid-19, he faces a higher risk of suffering

                                                  3
USDC IN/ND case 2:09-cr-00043-TLS-PRC document 755 filed 07/23/21 page 4 of 12


complications if he were to contract Covid-19 for a second time and that, due to his obesity, he

cannot provide care for himself in prison. He also argues that the BOP institution at which he is

currently incarcerated is experiencing a Covid-19 outbreak. Finally, he argues that he should be

released because he is the only available caregiver for his sister.1 The Court concludes that an

extraordinary and compelling reason warranting the Defendant’s release does not exist, and even

if it did, the Defendant’s release is not consistent with the § 3553(a) factors.

A.      Covid-19 and the Defendant’s Health Concerns

        Courts have unanimously agreed that “the mere existence of COVID-19 in society and

the possibility that it may spread to a particular prison alone cannot independently justify

compassionate release, especially considering BOP’s statutory role, and its extensive and

professional efforts to curtail the virus’s spread.” United States v. Raia, 954 F.3d 594, 597 (3d

Cir. 2020). However, § 3582(c)(1)(A) contemplates a sentence reduction for specific individuals

based on the individuals’ particular circumstances of where he is housed and his personal health

conditions. See United States v. Downing, No. 18-cr-40037, 2020 WL 2789790, at *2 (C.D. Ill.

May 29, 2020) (“[A] prisoner [may] satisfy the extraordinary and compelling reasons

requirement by showing that his particular institution is facing a serious outbreak of COVID-19

infections, the institution is unable to successfully contain the outbreak, and his health condition

places him at significant risk of complications should he contract the virus.” (quoting United

States v. Melgarejo, No. 12-cr-20050, 2020 WL 2395982, at *3 (C.D. Ill. May 12, 2020))). A

medical condition can also justify compassionate release if it substantially diminishes the

defendant’s ability to provide self-care within a correctional facility and the defendant is not



1
 Seemingly, the Defendant’s argument that he cannot care for himself due to his obesity stands in the
way of his argument that he should be released so he can care for his sister. The Court, however, will
consider both arguments separately.
                                                    4
USDC IN/ND case 2:09-cr-00043-TLS-PRC document 755 filed 07/23/21 page 5 of 12


expected to recover from the condition. See United States v. Custer, No. 1:15-CR-33, 2021 WL

1549748, at *2 (N.D. Ind. Apr. 20, 2021).

       In this instance, the Defendant’s Motion argues that his facility is experiencing an

outbreak and that he is more susceptible to Covid-19 complications because he is African

American, is morbidly obese, has a bad kidney, and has already contracted and recovered from

Covid-19. The Defendant’s Motion ignores the numerous safety measures that have been taken

by the BOP since the beginning of the pandemic, including those implemented at his facility. See

Federal Bureau of Prisons, COVID-19 Coronavirus, https://www.bop.gov/coronavirus/ (last

visited July 23, 2021). It also ignores that the BOP is working with the CDC and the Federal

Government’s COVID-19 Vaccine/Therapeutics Operation to ensure the BOP is prepared to

receive and administer the Covid-19 vaccination. Id. Although the Defendant claims his facility

is experiencing a Covid-19 outbreak, there were no active inmate cases and 69 active staff cases

of Covid-19 when the Government filed its Response and there are no active inmate cases and

only 1 active staff case of Covid-19 at this time. Id.; Gov’t’s Resp. 17, ECF No. 742.

       Although the Defendant claims that he is suffering from various health complications, he

has presented no evidence demonstrating that his medical conditions are not being appropriately

managed and treated. See Def.’s Mot. 11, ECF No. 737 (“[C]onsultation with USP Tucson’s

medical department, confirms your medical condition is being appropriately managed and

treated.”). Even when considering the complications created by the Covid-19 pandemic, courts

routinely deny compassionate release requests based on the health concerns expressed by the

Defendant, see, e.g., United States v. Rivera, No. 2:17-CR-43, 2021 WL 568024, at *3 (N.D. Ind.

Feb. 16, 2021) (denying compassionate release for an individual who already contracted and

recovered from Covid-19); United States v. Wilson, No. 1:08-CR-67, 2020 WL 6728964, at *3

(N.D. Ind. Nov. 16, 2020) (“[R]ace itself is generally not considered a risk factor.” (citing
                                                 5
USDC IN/ND case 2:09-cr-00043-TLS-PRC document 755 filed 07/23/21 page 6 of 12


cases)); United States v. Pena, No. 2:15-CR-72, 2020 WL 3264113, at *3 (N.D. Ind. June 17,

2020) (denying compassionate release for an individual suffering from obesity and sleep apnea

and who had a history of kidney failure and a family history of cancer and diabetes), and the

Defendant has not convinced the Court that his motion should be resolved differently. At this

time, the Defendant has demonstrated only speculation that he may contract the virus, which is

insufficient to warrant release.

       The Defendant’s Motion also argues that his obesity impairs his ability to provide self-

care while he is incarcerated. However, the Defendant does not explain how his obesity impairs

his ability to provide self-care and does not present any evidence to demonstrate that he is unable

to care for himself. Accordingly, the Defendant’s has not demonstrated that his obesity is an

extraordinary and compelling reason warranting his release.

B.     The Defendant’s Family Circumstances

       It is well established that family circumstances can warrant compassionate release;

specifically, in instances of “death or incapacitation of the caregiver of the defendant’s minor

child or children,” or “the incapacitation of the defendant’s spouse or partner when the defendant

would be their only caregiver.” See United States v. Rodriguez, No. 2:18-CR-145, 2020 WL

5627451, at *2 (N.D. Ind. Sept. 21, 2020) (citing United States Sentencing Guidelines § 1B1.13

cmt. n.1). The Defendant argues that he should be released because his sister’s health condition

renders her unable to care for herself and he is her only available caregiver.

       Although the Government argues that needing to care for a sibling does not qualify an

individual for compassionate release, Gov’t’s Resp. 19, reaching such a conclusion on this issue

is unnecessary to resolve the instant motion, and, thus, the Court is unwilling to make such a

holding, see United States v. Wooten, No. 3:13-CR-18, 2020 WL 6119321, at *4 n.3 (D. Conn.

Oct. 16, 2020) (“Admittedly, [the defendant] does not cite (and I am unaware of) any case in
                                                 6
USDC IN/ND case 2:09-cr-00043-TLS-PRC document 755 filed 07/23/21 page 7 of 12


which a court has held that a defendant’s status as the only available caregiver for his

incapacitated sibling contributed to ‘extraordinary and compelling reasons’ warranting that

defendant’s release. But I see no principled reason to distinguish between a defendant’s sister

and a defendant’s parent in that regard.”); United States v. Lisi, 440 F. Supp. 3d 246, 252

(S.D.N.Y. 2020) (denying relief but recognizing that “the Government’s argument [that an ill

parent does not fall within the Family Circumstances category] ignores the fact that a court may

find that there exists an extraordinary and compelling reason other than those specifically

enumerated in the Application Notes to § 1B1.13”).

       To support his argument, the Defendant submitted the Declaration of Michael W. Lutts.

The Declaration indicates that “Ms. Stewart will need adult care,” and that “Ms. Stewart has no

one to care for her except for her brother Jovan Stewart who is currently incarcerated at this

time.” Ex. 18 Decl. Michael W. Lutts, 28, ECF No. 737. The Declaration, however, does not

indicate whether Michael Lutts is Ms. Stewart’s health care provider or whether he is familiar

with the current status of her medical condition. Further, the Declaration does not detail whether

Michael Lutts is familiar with Ms. Stewart’s familial and personal relationships, such that he

knows the Defendant is her only available caretaker. Based on this Declaration, the Court has

insufficient information to determine whether the Defendant’s sister is currently in need of care

and, if so, that the Defendant is her only available caretaker.

       The Court notes that the Defendant has presented claims and evidence that is

contradictory to his argument that he is the only available caretaker for his sister. The Defendant,

in his Reply, insists that he has “an extensive network of family,” including a brother and two

sisters, who would support him upon release. Def.’s Reply 17, ECF No. 746. This would suggest

that the Defendant’s sister may also have “an extensive network of family” that could care for

her. The Defendant has also submitted a letter from his sister to support his request for relief.
                                                  7
USDC IN/ND case 2:09-cr-00043-TLS-PRC document 755 filed 07/23/21 page 8 of 12


Def.’s Reply Ex. 4 at 22, ECF No. 746-1. In this letter, the Defendant’s sister does not indicate

that she needs her brother to care for her and identifies that the Defendant is not her only sibling.

See id. This suggests to the Court that the Defendant’s sister does not currently need a caretaker,

and, even if she did, she could be cared for by other family members. Accordingly, the Court

concludes that, at this time, the health of the Defendant’s sister does not warrant the Defendant’s

release.

C.     Section 3553(a) Factors

       Even if the Defendant’s cited reasons were sufficient to justify his release, the Court

could only release him if his release is consistent with the § 3553(a) factors. In this instance, the

§ 3553(a) factors clearly indicate that release is inappropriate. The first factor, the nature and

circumstances of the offense, as well as the second factor, the need to reflect the seriousness of

the offense and to provide just punishment for the offense, the need to afford adequate deterrence

to criminal conduct, and the need to protect the public from further crimes of the Defendant,

clearly demand that the Defendant’s motion be denied. The Defendant’s offense involved sex

trafficking and some of his victims were minors. His conduct was grotesque and will

undoubtedly impact his victims and their families for the remainder of their lives. As the

Government explains in its brief, courts across the country have denied release for defendants

who committed similar offenses to Defendant Stewart, despite the fact that they had more severe

health conditions. See, e.g., United States v. Justis, No. 15-416, 2020 WL 4365596, at *1, 3–5

(E.D. Pa. July 29, 2020) (explaining that “[c]ourts have been reluctant to grant compassionate

release requests to individuals convicted of crimes involving sex trafficking [of] minors,” and

denying compassionate release for a defendant convicted of sex trafficking of a minor, despite

the fact that the defendant was at a higher risk of suffering complications from Covid-19 because

he allegedly had asthma, high blood pressure, high cholesterol, and cardiac artery disease);
                                                  8
USDC IN/ND case 2:09-cr-00043-TLS-PRC document 755 filed 07/23/21 page 9 of 12


United States v. Schultz, No. 17-CR-193S, 2020 WL 2764193, at *1, 7–8 (W.D.N.Y. May 28,

2020) (concluding that the defendant, who was convicted of attempted receipt of child

pornography, presented a danger to the community if released and denying his request for

compassionate release despite the defendant being at a higher risk of suffering complications

from Covid-19 because he allegedly had asthma); United States v. Fischer, No. 14-0595, 2020

WL 2769986, at *1, 5–6 (D. Md. May 27, 2020) (denying compassionate release for a defendant

who was convicted of transporting a minor with intent to engage in criminal sexual activity

despite the defendant being at a higher risk of suffering complications from Covid-19 because he

allegedly had liver disease, kidney problems, and hypertension).

       The Defendant claims he has been rehabilitated, but nothing before the Court

demonstrates that his rehabilitation is complete. The only evidence the Defendant has provided

of his rehabilitation are certificates indicating that he has earned his G.E.D., completed the drug

education program, and completed the following courses: “inside out dad, typing, abdominals

course, aerobics class, cosmetology, drivers education, G.E.D. math, aerobics II, foodtruck, [and]

financial peace.” Def.’s Mot. 8, 14–25. Although the Court commends the Defendant for

engaging in the opportunities offered by the BOP, the Defendant’s recent progress does not

overcome the seriousness of the Defendant’s conviction.

       The Defendant argues that “district courts across the country have GRANTED

compassionate release for people with much more serious offence conducts due to the risk of

Covid-19 and some with multiple life sentences,” and cites several cases in an attempt to support

his contention. Def.’s Reply 14. The cases the Defendant has provided can easily be

distinguished from this case. Specifically, the Defendant cites United States v. Brown, United

States v. Curtis, United States v. Sanchez, and United States v. Stanley Hunt.



                                                 9
USDC IN/ND case 2:09-cr-00043-TLS-PRC document 755 filed 07/23/21 page 10 of 12


        In United States v. Brown, the defendant received compassionate release due to the

 pandemic despite being sentenced to 300 months imprisonment for kidnapping, transporting a

 minor with intent to engage in criminal sexual activity, and sex trafficking of children by force,

 fraud, or coercion. No. 5-80101, 2020 WL 5993230, at *1 (E.D. Mich. Oct. 9, 2020). In Brown,

 the defendant’s crime, although serious, involved only one victim and he did not receive a life

 sentence. Id. at *1–4. Therefore, the Brown defendant committed a less severe crime and

 received a shorter sentence than Defendant Stewart. Additionally, the Government in Brown,

 unlike in this case, conceded that the defendant’s health constituted an extraordinary and

 compelling reason warranting his release. Id. at *3. Based on this, Brown does not support the

 Defendant’s release.

        In United States v. Curtis, the defendant, similar to Defendant Stewart, was found guilty

 of numerous federal offenses arising out of a sex-trafficking operation involving minors. No. 3-

 533, 2020 WL 1935543, at *1 (D.D.C. Apr. 22, 2020). However, unlike Defendant Stewart, the

 defendant in Curtis was “confined to a bed or wheelchair,” had “lost 85% of his vision,” and

 “require[d] assistance with even the simplest tasks of every life.” Id. at *5. In that case the court

 did “not deny the metaphysical possibility that a person in such condition might commit further

 crimes,” but recognized that “to suggest the possibility is high or even middling would be to

 ignore reality.” Id. Accordingly, Curtis does not support the Defendant’s release.

        In United States v. Sanchez, the defendant, like Defendant Stewart, was serving a life

 sentence. No. 95-00421, 2020 WL 3581631, at *1 (S.D. Fla. Apr. 27, 2020). However, the

 similarities end there, as his conviction was related to marijuana trafficking and he had “served

 almost a quarter of a century behind bars” and was 76 years old. Id. at *2. Sanchez is in no way

 comparable to this case and does not support the Defendant’s release.



                                                  10
USDC IN/ND case 2:09-cr-00043-TLS-PRC document 755 filed 07/23/21 page 11 of 12


        Finally, the Defendant cites to United States v. Stanley Hunt. Defendant Stewart claims

 that in this case, a defendant was granted compassionate release despite committing “offenses

 that included kidnapping a 30-year old female victim at gun point in Virginia, taking her to a

 basement in D.C., gang-raping and sodomizing her, and lighting matches to the area where she

 was assaulted, and where the instant offense was his sixth adult arrest and conviction.” Def.’s

 Reply 14–15. The citation provided by the Defendant is United States v. Stanley Hunt, No. 1983

 FEL 000679 (Aug. 15, 2020) (O’Keefe J.). The Court is unaware of such a case. Assuming it

 exists, the case does not support the Defendant’s release. Although the defendant in Hunt

 committed a heinous offense, the offense, as it is described by the Defendant, involved only one

 victim and did not involve minors. Accordingly, this case does not support release.

        Based on the above, the Court concludes that the § 3553(a) factors do not warrant

 compassionate release.

 D.     Motion to Appoint Counsel

        It is well established that there is no constitutional right to counsel to aid in the pursuit of

 compassionate release under 18 U.S.C. § 3582(c). United States v. Filbey, No. 2:13-CR-26, 2020

 WL 3468181, at *1 (N.D. Ind. June 25, 2020). While it is the Court’s practice to recruit counsel

 for defendants seeking compassionate relief due to the Covid-19 pandemic, see General Order

 2020-11, this practice does not entitle the Defendant to counsel. The Court has already attempted

 to recruit counsel; however, the Federal Community Defenders have indicated that they are

 “unable to assist the defendant.” Notice, ECF No. 740. The Defendant claims he needs an

 attorney because he is unable to access the law library. The Court recognizes that “prisoners are

 entitled to access a prison law library or other legal materials only to the extent necessary to

 ensure that the prisoner’s access to the courts, and his ability to litigate any potentially

 meritorious challenge to his conviction, sentence, or conditions of confinement, is not prejudiced
                                                   11
USDC IN/ND case 2:09-cr-00043-TLS-PRC document 755 filed 07/23/21 page 12 of 12


 by lack of access to such materials.” United States v. Beach, No. 2:11-CR-47, 2020 WL

 3991174, at *4 (N.D. Ind. July 15, 2020). The Defendant, after filing his Motion to Appoint

 Counsel, filed a Reply that included numerous caselaw citations. The Defendant clearly has

 access to sufficient legal materials such that his ability to litigate his motion has not been

 prejudiced. Accordingly, the Defendant has not demonstrated that appointed counsel is

 necessary, and his motion must be denied.

                                           CONCLUSION

        For the foregoing reasons, the Court DENIES the relief requested in Defendant Jovan

 Demont Stewart’s Motion for Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A)

 [ECF No. 737] and his Motion to Appoint Counsel Pursuant to 18 U.S.C. § 3006(A) for

 Compassionate Release [ECF No. 738]. The Motion is denied without prejudice and with leave

 to refile should there be a change of circumstances involving the Defendant.

        SO ORDERED on July 23, 2021.

                                                s/ Theresa L. Springmann
                                                JUDGE THERESA L. SPRINGMANN
                                                UNITED STATES DISTRICT COURT




                                                   12
